DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “abrasion-resistant” in claims 1-2 is a relative term which renders the claims indefinite.  The term “abrasion-resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The issue is how resistant to abrasion the recited surface must be to meet the recitation.  Any such property of solid materials exists along a continuum, i.e., either near perfect abrasion resistance or having almost no abrasion resistance.  Because the degree of resistance required is not disclosed, the term is indefinite.
Similarly to the above, the term “high-strength” in claim 2 is a relative term which renders the claim indefinite.  The term “high-strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The issue is the amount of strength a material must have to meet the recitation, for similar reasoning.  That is, the property of strength of solid materials exists along a continuum.  Because the amount of strength required is not disclosed, the term is indefinite.
Claim 11 recites the limitation “the skirt element … located at least partially transverse to said at least one layer element” in lines 6-8.  Applicant discloses,  “the external portion 342 is located at least partially transverse to the mat body 320” ¶ [0068], with respect to Figs. 6B and 6C, which is the sole utterance of “transverse” in the disclosure.  The term plainly means, e.g., placed sideways or at an angle across something, per OneLook.com, and Applicant has not redefined the term to mean anything other than its normal meaning.  Yet, from the figures it is unclear how the external portion 342 meets this definition with respect to the mat body 320 because 342 does not appear to be placed sideways or at an angle across 320.  Thus, clarification is required.
Claim 14 recites the limitation “the skirt element comprises … the external portion” in lines 1-3.  The issue is that claim 11 previously recites “the skirt element comprising an external portion” in lines 6-7.  Thus, the skirt element comprises the external portion originally and it is not clear how repetition of this in claim 14 further limits the claim.
Any unspecified claim is rejected as being dependent on a rejected base claim.
The claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,399,954 to Arrant.
Re: claim 1, Arrant discloses the claimed invention including a mat body 10, e.g., Fig. 2, to be positioned on a surface region 20, e.g., Fig. 1, the mat body comprising at least one layer element 12 comprising at least one abrasion-resistant surface, col. 2, lines 44-46, (e.g., 2:44-46) in view of 1:21, wherein the mat body has an area density up to 2.2 pounds per square foot, 2:54-58.  Because Arrant is concerned with manipulating artificial turf, which turf can be used for football practice, element 12 sufficiently includes at least one abrasion-resistant surface.
Re: claim 2, Arrant further discloses wherein said at least one layer element comprises a core 14 of high-strength material and a coating comprising said at least one abrasion-resistant surface.  Because core 14 holds element 12 in place throughout repeated uses, such adequately meets a high-strength material, since some high degree of strength would be required to accomplish such a task.  Furthermore because element 12 covers core 14, such can be broadly yet reasonably construed as a coating.

Claims 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,648,613 to Cunn.
Re: claim 3, Cunn discloses the claimed invention including a mat assembly 10, e.g., Fig. 1, formed to be positioned relative to a preselected area of a surface region, e.g., Fig. 3, exemplified by position A, the preselected area partially defining a volume of ground to be broken by explosion therein, id., exemplified by position B (i.e., at least some of the preselected area defined a volume of ground to be broken by explosion), the mat assembly comprising: a planar mat body 14, 16, e.g., Fig. 2, formed to cover the preselected area, the mat body comprising at least one layer element 18 defining an engagement surface for engagement with the preselected area; and a skirt element 18B connected with the mat body, the skirt element comprising an external portion extending from the mat body for at least partially restraining matter ejected from the volume of ground, upon initiation of the explosion, col. 3, lines 37-51.
Re: claim 4, Cunn further discloses wherein the mat body comprises a plurality of layer elements that are arranged in a plurality of respective layers, as shown.
Re: claim 5, Cunn fairly discloses wherein the layer elements in respective adjacent layers are positioned transverse to each other (as plainly defined, above).
Re: claim 6, Cunn further discloses wherein the layer elements in the respective adjacent layers are at least partially secured to each other, col. 2, lines 66-68.
Re: claims 7-8, Cunn further discloses wherein the external portion is parallel with the engagement surface and aligned with the engagement surface, as shown.
Re: claim 9, Cunn further discloses a layer element portion that is connected with one or more of the layer elements located in the mat body, the layer element portion being secured to the external portion, as shown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cunn in view of US 2018/0112963 to Nzengung.
Anent the claims, Cunn discloses the claimed invention as applied above except for at least one anchor element, for securing the mat body to a preselected location on the surface region relative to the preselected area.
Specifically regarding claim 11, the plurality of layers, one atop another, disclosed by Cunn fairly anticipates the skirt portion comprising an external portion located at least partially transverse to the at least one layer element, as best understood.
Nzengung teaches anchoring, Abstract, ¶¶ p0037]-[0038] and [0040], a blasting mat 301, e.g., Fig. 3, in the same field of endeavor for the presumed purpose of maintaining the location of the mat.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Cunn in order to maintain the location of the mat.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
See also JP S62198400 (inventor unknown) disclosing, albeit via machine translation, staking a blasting mat being known in the art.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
27-Aug-22